USDC IN/ND case 3:18-cr-00138-JD-MGG document 97 filed 03/17/20 page 1 of 5




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION


UNITED STATES OF AMERICA            )
                                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )           Case No. 3:18-cr-138 JD-MG
                                    )
SVEN ERIC MARSHALL,                 )
                                    )
                  Defendant         )
____________________________________)




           DEFENDANT MARSHALL’S SUPPLEMENTAL BRIEF
               RE EMERGENCY MOTION FOR RELEASE

      Comes now the defendant, Sven Eric Marshall, by and through his counsel

Donald J. Schmid, to supplement his brief/memorandum and emergency motion for

release (DE 93).

      The pandemic and worldwide health crisis continues to get more serious each

day. As of March 17, 2020, COVID 19 (coronavirus) infections surpassed 195,000

globally. More than 7,800 persons have died worldwide.

https://www.wsj.com/livecoverage/coronavirus?mod=theme_coronavirus-ribbon

(updated regularly)


      Coronavirus infections have now been reported in all 50 states in the United

States. https://www.cnn.com/2020/03/17/health/us-coronavirus-updates-

                                         1
USDC IN/ND case 3:18-cr-00138-JD-MGG document 97 filed 03/17/20 page 2 of 5


tuesday/index.html The death toll in the United States is climbing rapidly. Id.

New York Mayor Bill de Blasio said the city’s 8.4 million residents should prepare

for a shelter in place order. This “very, very difficult decision” should be made in

the next 48 hours. Id. The number of confirmed COVID-19 cases surpassed 5,000

in the United States on Tuesday. https://www.msn.com/en-us/news/us/us-

coronavirus-cases-surpass-5000-up-fivefold-from-a-week-ago/ar-

BB11jFX6?ocid=spartandhp


      Locally, all seven school districts in Elkhart County on Saturday March 14,

2020 announced they would be closed in the weeks ahead, falling in line with a

flurry of other cancellations and closings aimed at preventing the spread of

coronavirus. Elkhart, Concord, Goshen, Baugo, Middlebury, WaNee and Fairfield

school corporations all announced they were canceling classes for up to four weeks,

including a week of spring break, and some starting as early as Monday.

https://www.elkharttruth.com/news/schools-in-elkhart-county-to-

close/article_23c07cad-bb00-50b3-a55c-57a37aa4e2b4.html Schools, businesses,

and other venues are closing all across the United States.


      With respects to jails, officials are releasing persons who are especially

vulnerable and trying to reduce jail populations. The South Bend Tribune had this

report.


      Some counties nationally are trying to reduce their jail populations as the
      virus spreads by freeing as many nonviolent offenders as possible. County
      Sheriff Bill Redman said the jail held 600 inmates as of Monday. …



                                           2
USDC IN/ND case 3:18-cr-00138-JD-MGG document 97 filed 03/17/20 page 3 of 5


      “We had discussions with Prosecutor Cotter last week and all the local police
      chiefs and administrators about not arresting on all offenses, maybe long-
      forming some of those arrests,” Redman said, referring to a common law
      enforcement term for citing someone for a violation and sending it to the
      prosecutor for potential charging without immediately jailing a suspect. “If
      it’s a violent crime, obviously we have no choice. But we have asked officers to
      use a little more discretion on making arrests.”

      The sheriff said Troy Warner, his department’s attorney, also has led
      discussions with local judges about potentially starting to release some
      nonviolent offenders.

https://www.southbendtribune.com/coronavirus/city-county-federal-leaders-meet-in-

south-bend-to-share/article_fbf07c58-67d1-11ea-999c-1f43fcb8dc79.html


      “Cook County Jail has released several detainees deemed “highly vulnerable"

to coronavirus as a global pandemic broadens its effect on society, the Cook County

sheriff’s office has announced.” https://www.nbcchicago.com/news/local/cook-

county-jail-releases-detainees-highly-vulnerable-to-coronavirus/2238813/


      The Los Angeles County Sheriff’s Department is releasing inmates from its

jails and cutting down on how many people it books into custody to protect those

housed in close quarters from the growing coronavirus pandemic. Sheriff Alex

Villanueva said deputies and police officers across the county have been directed to

cite and release people whenever possible, instead of arresting them, and to seek

medical clearance before booking anyone who shows symptoms. “Countywide, he

said, arrests have dropped from a daily average of 300 to 60, while the jail

population was reduced by more than 600 inmates.”

https://www.latimes.com/california/story/2020-03-16/la-jail-population-arrests-

down-amid-coronavirus


                                          3
USDC IN/ND case 3:18-cr-00138-JD-MGG document 97 filed 03/17/20 page 4 of 5


      “The Cuyahoga County Court in Ohio released hundreds of inmates from the

Cuyahoga County Jail Saturday morning March 14, 2020 due to coronavirus

concern.” https://fox59.com/news/ohio-jail-releases-hundreds-of-inmates-due-to-

concern-of-coronavirus-spread/    See also

https://www.cnn.com/2020/03/16/us/inmates-released-jail-coronavirus-

trnd/index.html


      Nationally, the United States suspended even legal visits at BOP facilities.

“[L]egal visits will be suspended for 30 day” at federal BOP facilities the BOP

website reported today. https://www.bop.gov/resources/news/20200313_covid-19.jsp


      The U.S. Marshals today March 17, 2020 announced that they would not be

transporting detainees from the Elkhart County or St. Joseph County jails to U.S

Courthouses or otherwise. (Mar. 17, 2020 email from Janet Mills, USAO, ND Ind.,

to your undersigned.)


      As stated in the defendant’s original emergency motion, he is especially

vulnerable to the coronavirus and is a special risk if he contracts COVID19. The

health crisis and pandemic continue to get worse in the United States.




                                          4
USDC IN/ND case 3:18-cr-00138-JD-MGG document 97 filed 03/17/20 page 5 of 5


      For all of the reasons stated in his motion (DE 93) and above, the defendant

asks for his release on bond and other release conditions to live with his mother and

with GPS location monitoring.


Dated: March 17, 2020

                                       Respectfully submitted,

                                         /s/ Donald J. Schmid
                                       ______________________________
                                       Donald J. Schmid
                                       Attorney for Defendant Marshall



Law Offices of Donald J. Schmid
1251 N. Eddy Street, Suite 200
South Bend, Indiana 46617
574-993-2280
schmid@donaldschmidlaw.com




                                          5
